                                                                   Case 2:18-bk-20151-ER           Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27   Desc
                                                                                                     Main Document    Page 1 of 18


                                                                   1    Henry C. Kevane (CA Bar No. 125757)
                                                                        Shirley S. Cho (CA Bar No. 192616)
                                                                   2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        150 California Street, 15th Floor
                                                                   3    San Francisco, CA 94111
                                                                        Telephone: 415/277-6910
                                                                   4    Facsimile: 415/201-0760
                                                                        E-mail:hkevane@pszjlaw.com
                                                                   5           scho@pszjlaw.com

                                                                   6    Co-Counsel to the Debtors and
                                                                        Debtors In Possession
                                                                   7

                                                                   8                                UNITED STATES BANKRUPTCY COURT

                                                                   9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                         LOS ANGELES DIVISION
                                                                        In re:                                      Lead Case No. 2:18-bk-20151-ER
                                                                  11    VERITY HEALTH SYSTEM OF
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        CALIFORNIA, INC., et al.,                        Jointly administered with:
                                                                  12                                                     Case No. 2:18-bk-20162-ER;
                                                                               Debtors and Debtors In Possession.        Case No. 2:18-bk-20163-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                     Case No. 2:18-bk-20164-ER;
                                           ATTORNEYS AT LAW




                                                                         Affects All Debtors                            Case No. 2:18-bk-20165-ER;
                                                                  14                                                     Case No. 2:18-bk-20167-ER;
                                                                         Affects O’Connor Hospital                      Case No. 2:18-bk-20168-ER;
                                                                  15     Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20169-ER;
                                                                         Affects St. Francis Medical Center             Case No. 2:18-bk-20171-ER;
                                                                  16     Affects St. Vincent Medical Center             Case No. 2:18-bk-20172-ER;
                                                                         Affects Seton Medical Center                   Case No. 2:18-bk-20173-ER;
                                                                  17     Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20175-ER;
                                                                         Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20176-ER;
                                                                  18      Foundation                                     Case No. 2:18-bk-20178-ER;
                                                                         Affects St. Francis Medical Center of          Case No. 2:18-bk-20179-ER;
                                                                  19      Lynwood Medical Foundation                     Case No. 2:18-bk-20180-ER;
                                                                         Affects St. Vincent Foundation                 Case No. 2:18-bk-20181-ER.
                                                                  20     Affects St. Vincent Dialysis Center, Inc.
                                                                         Affects Seton Medical Center Foundation        Chapter 11 Cases
                                                                  21     Affects Verity Business Services
                                                                         Affects Verity Medical Foundation              Hon. Ernest M. Robles
                                                                  22    Affects Verity Holdings, LLC
                                                                         Affects DePaul Ventures, LLC
                                                                  23     Affects DePaul Ventures - San Jose             STIPULATION BY AND AMONG THE
                                                                          Dialysis, LLC                                  DEBTORS IN POSSESSION AND AETNA LIFE
                                                                  24     Affects DePaul Ventures-San Jose ASC,          INSURANCE COMPANY REGARDING
                                                                          LLC                                            PRESERVATION OF RIGHT TO RECOUP OR
                                                                  25                                                     OFFSET AMOUNTS OWING TO AETNA LIFE
                                                                                    Debtors and Debtors In Possession.   INSURANCE COMPANY
                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_SF:99823.3 89566/002
                                                                   Case 2:18-bk-20151-ER           Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27               Desc
                                                                                                     Main Document    Page 2 of 18


                                                                   1            This Stipulation is entered into by and among AETNA Life Insurance Company and its

                                                                   2   affiliates (collectively, “Aetna”) and the debtors and debtors and possession in the above captioned

                                                                   3   chapter 11 cases (collectively, the “Debtors”) based on the following facts:

                                                                   4            A.       Aetna and certain Debtors (the “Contracting Debtors”) are parties to certain

                                                                   5   contracts (the “Aetna Contracts”) listed on Exhibit “A,” which is attached hereto and incorporated

                                                                   6   herein by this reference, pursuant to which the Contracting Debtor provides medical services to

                                                                   7   individuals insured by Aetna and Aetna pays for the services that the Contracting Debtor provides to

                                                                   8   those insured individuals. Other Debtors have also provided services to individuals insured by

                                                                   9   Aetna and have sought payment from Aetna for those services, even though they do not have

                                                                  10   contracts with Aetna.

                                                                  11            A.       On October 1, 2018, the Debtors filed their Debtors’ Notice of Motion and Motion for
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the Entry of (I) an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Bidder and for Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding
                                           ATTORNEYS AT LAW




                                                                  14   Procedures and Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to

                                                                  15   Interested Parties, (4) Scheduling A Court Hearing to Consider Approval of the Sale to the Highest

                                                                  16   Bidder and (5) Approving Procedures Related to the Assumption of Certain Executory Contracts

                                                                  17   and Unexpired Leases; and (II) an Order (A) Authorizing the Sale of Property Free and Clear of All

                                                                  18   Claims, Liens and Encumbrances; Memorandum of Points and Authorities in Support Thereof

                                                                  19   [Docket No. 365] (“Sale Motion”).

                                                                  20            B.       On December 10, 2018, Aetna filed its Objection to Cure Amounts Alleged by

                                                                  21   Debtors Under Executory Contracts with Aetna Life Insurance Company [Docket No. 1018]

                                                                  22   (“Objection”) to the assumption by certain Contracting Debtors and the assignment to the County of

                                                                  23   Santa Clara of certain Aetna Contracts pursuant to the Sale Motion. The Aetna Contracts that are the

                                                                  24   subject of the Objection (i.e., those for O’Connor Hospital and Saint Louise Regional Hospital) are

                                                                  25   referred to hereinafter as the “Santa Clara Contracts.”

                                                                  26            C.       For each of the Contracting Debtors that has provided services to patients insured by

                                                                  27   Aetna, Aetna owed each Contracting Debtor aggregate amounts on account of services provided to

                                                                  28


                                                                       DOCS_SF:99823.3 89566/002
                                                                   Case 2:18-bk-20151-ER           Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27              Desc
                                                                                                     Main Document    Page 3 of 18


                                                                   1   patients prior to the Petition Date and now owes additional amounts to such Contracting Debtor for

                                                                   2   services provided to patients after the Petition Date (“Service Payments”).

                                                                   3            D.       From time to time, Aetna has overpaid amounts due to one or more of the Contracting

                                                                   4   Debtors (“Overpayments”) as the result of double billings or erroneous coding or processing of

                                                                   5   claims submitted by the Contracting Debtors to Aetna. Aetna has the right to recoup Overpayments

                                                                   6   against Service Payments owing to the Contracting Debtor that received such Overpayment, and

                                                                   7   each Contracting Debtor is obligated under the pertinent Aetna Contract to repay to Aetna any

                                                                   8   Overpayment that such Contracting Debtor may have received.

                                                                   9            E.       Although the parties have not fully reconciled the Service Payments owing to each

                                                                  10   Contracting Debtor by Aetna or the Overpayments owing by each Contracting Debtor to Aetna, the

                                                                  11   parties believe that the amount owing by Aetna to each such Contracting Debtor on account of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Service Payments exceeds the amount owing to Aetna by each such Contracting Debtor on account
                                        LOS ANGELES, CALIFORNIA




                                                                  13   of Overpayments. As a result, Aetna’s claims against each Contracting Debtor for Overpayments
                                           ATTORNEYS AT LAW




                                                                  14   are fully secured by its right to recoup or offset such amounts against the Service Payments owed to

                                                                  15   each Contracting Debtor as of the Petition Date.

                                                                  16            F.       Pursuant to the Sale Motion, certain Contracting Debtors seek to (a) assume and

                                                                  17   assign the Santa Clara Contracts, and (b) retain the Service Payments due under the Santa Clara

                                                                  18   Contracts for services provided prior to the February 28, 2019, closing date of the sale under the

                                                                  19   Motion (“Closing Date”). Aetna is willing to consent to the assumption and assignment of the Santa

                                                                  20   Clara Contracts pursuant to the Motion so long as (i) Aetna’s right to recoup or offset Overpayments

                                                                  21   against Service Payments under the Santa Clara Contracts is fully preserved, and (ii) Aetna receives

                                                                  22   adequate assurance of future performance under the Santa Clara Contracts.

                                                                  23            G.       In addition to the Santa Clara Contracts, Aetna and the Debtors are working

                                                                  24   cooperatively together to reconcile the exact amounts owing by Aetna to the Contracting Debtors for

                                                                  25   Service Payments and the amounts owing to Aetna by the Contracting Debtors for Overpayments

                                                                  26   under the other Aetna Contracts. As and when the parties agree on such amounts the parties intend

                                                                  27   to enter into similar stipulations to implement the recoupment or offset of such amounts in the

                                                                  28   ordinary course of business going forward.


                                                                       DOCS_SF:99823.3 89566/002
                                                                   Case 2:18-bk-20151-ER           Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27               Desc
                                                                                                     Main Document    Page 4 of 18


                                                                   1   NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE AS FOLLOWS:

                                                                   2            1.       Assignment of Santa Clara Contracts. Aetna consents pursuant to Bankruptcy Code

                                                                   3   § 365(b) to the assumption and assignment of the Santa Clara Contracts pursuant to the terms and

                                                                   4   conditions of this Stipulation. The Objection is hereby withdrawn. The retention by the applicable

                                                                   5   Contracting Debtor of Service Payments due under the Santa Clara Contracts on account of services

                                                                   6   provided by such debtor prior to the Closing Date shall not limit Aetna’s right to recoup or offset

                                                                   7   Overpayments for services provided prior to the Closing Date against any amounts owed by Aetna

                                                                   8   for Service Payments provided prior to the Closing Date, as provided in this Stipulation.

                                                                   9            2.       Future Performance Under Santa Clara Contracts. Nothing contained in this

                                                                  10   Stipulation will preclude Aetna from asserting its right to receive adequate assurance of future

                                                                  11   performance by the assignee of any of the Santa Clara Contracts with respect to services to be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   provided after the Closing Date, including Aetna’s right to recoup or offset Overpayments made to
                                        LOS ANGELES, CALIFORNIA




                                                                  13   the assignee of the Santa Clara Contracts after the Closing Date against any payments due from
                                           ATTORNEYS AT LAW




                                                                  14   Aetna to the assignee of the Santa Clara Contracts for services provided under any such Santa Clara

                                                                  15   Contract after the Closing Date.

                                                                  16            3.       Recoupment Generally. To the extent that the automatic stay that arose pursuant to

                                                                  17   Bankruptcy Code § 362(a) might otherwise bar Aetna from recouping or offsetting the amount it is

                                                                  18   owed on account of Overpayments against the amounts that it owes to each Debtor for Service

                                                                  19   Payments under the Santa Clara Contracts, the automatic stay is hereby modified to permit such

                                                                  20   recoupment or offsets as and when the parties agree on the respective balances owing. Aetna and the

                                                                  21   Contracting Debtors will continue to reconcile the balances owed by each party, respectively, in the

                                                                  22   ordinary course of business and complete recoupments or offsets or, in the alternative, the

                                                                  23   Contracting Debtors shall pay all Overpayments and Aetna shall pay all Service Payments due to the

                                                                  24   Contracting Debtors, in the ordinary course of business.

                                                                  25            4.       Reconciliation of Prepetition Amounts. The full and final maximum amount of the

                                                                  26   Overpayments owing to Aetna by the Contracting Debtors prior to the Petition Date under the Santa

                                                                  27   Clara Contracts is set forth on Exhibit “B” (the “Agreed Overpayment Amounts”). The Agreed

                                                                  28   Overpayment Amounts that are identified as “Disputed” shall remain subject to ongoing, good faith


                                                                       DOCS_SF:99823.3 89566/002
                                                                   Case 2:18-bk-20151-ER           Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27               Desc
                                                                                                     Main Document    Page 5 of 18


                                                                   1   reconciliation efforts. Not later than ten (10) business days after the entry of an order approving this

                                                                   2   Stipulation, Aetna shall pay to each of the Contracting Debtors the net amounts owing by Aetna to

                                                                   3   each such Contracting Debtor for Service Payments due prior to the Petition Date (i.e., aggregate

                                                                   4   pre-petition Service Payments less $153,291.23, in “Disputed” amounts). Aetna shall remit

                                                                   5   additional pre-petition Service Payments as and when the “Disputed” amounts are either accepted or

                                                                   6   reversed.

                                                                   7            5.       Reconciliation of Post-Petition Amounts. For services provided under the Santa Clara

                                                                   8   Contracts after the Petition Date and prior to the Closing Date, the parties shall reconcile the

                                                                   9   amounts owing by Aetna and the amounts of Overpayments due to Aetna, in the ordinary course of

                                                                  10   business. Aetna shall have the right to recoup or offset the amount of Overpayments due to it

                                                                  11   against the amounts that Aetna owes to each Contracting Debtor that is a party to a Santa Clara
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Contract in the ordinary course of business or, in the alternative, the Debtors shall pay all
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Overpayments and Aetna shall pay all Service Payments due to the Debtors. In the event that the
                                           ATTORNEYS AT LAW




                                                                  14   amount of an Overpayment is determined after Aetna has paid all amounts owing to the Contracting

                                                                  15   Debtor that is obligated for that Overpayment under each Santa Clara Contract, that debtor shall pay

                                                                  16   to Aetna the amount of the Overpayment promptly after that amount is agreed upon by the parties or

                                                                  17   established by the Bankruptcy Court.

                                                                  18   Dated: February 26, 2019                   GIBSON, DUNN & CRUTCHER LLP

                                                                  19

                                                                  20                                              By:
                                                                  21
                                                                                                                        Jeffrey C. Krause
                                                                  22
                                                                                                                  Member of Gibson, Dunn & Crutcher
                                                                  23                                              Attorneys for Creditor
                                                                                                                  AETNA LIFE INSURANCE COMPANY
                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       [signatures continued]
                                                                  28


                                                                       DOCS_SF:99823.3 89566/002
                                                                   Case 2:18-bk-20151-ER           Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27   Desc
                                                                                                     Main Document    Page 6 of 18


                                                                   1   Dated: February 26, 2019                 PACHULSKI STANG ZIEHL & JONES, LLP

                                                                   2

                                                                   3                                            By:
                                                                   4
                                                                                                                      Henry C. Kevane
                                                                   5                                                  Shirley S. Cho
                                                                   6                                            Co-Counsel to the Debtors and
                                                                                                                Debtors in Possession
                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_SF:99823.3 89566/002
Case 2:18-bk-20151-ER       Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27     Desc
                              Main Document    Page 7 of 18


                                         Exhibit A

                                  Santa Clara Contracts


O’Connor Hospital

California Non-Capitated Hospital Services Agreement 01264149 effective 4/10/10
Medicare Amendment effective 4/10/10
Amendment 1 effective 6/1/10
Amendment 2 effective 4/20/14
Amendment 3 effective 6/1/17
Amendments 4 & 5 effective 8/20/18

Saint Louise Regional Hospital

California Non-Capitated Hospital Services Agreement 01264149 effective 4/10/10
Medicare Amendment effective 4/10/10
Amendment 1 effective 6/1/10
Amendment 2 effective 1/1/11
Amendment 3 effective 4/20/14
Amendment 4 effective 6/1/17

Seton Medical Center:

California Non-Capitated Hospital Services Agreement 08775012 effective 4/10/10
Medicare Amendment effective 4/10/10
Amendment 1 effective 6/1/10
Amendment 2 effective 12/1/13
Amendment 3 effective 4/20/14
Amendment 5 effective 6/1/17
Amendment 6 effective 8/20/18

Saint Francis Medical Center
California Non-Capitated Hospital Services Agreement 03767918 effective 4/10/10
Medicare Amendment effective 4/10/10
Amendment 1 effective 5/1/14
Amendment 2 effective 6/1/17

Saint Vincent Medical Center

California Non-Capitated Hospital Services Agreement 03767921 effective 4/10/10
Medicare Amendment effective 4/10/10
Amendment 1 effective 5/1/14
Amendment 2 effective 6/1/17




DOCS_SF:99823.3 89566/002
Case 2:18-bk-20151-ER       Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27        Desc
                              Main Document    Page 8 of 18


                                          Exhibit B

                               Agreed Overpayment Amounts



                                       Agreed To        Disputed        Total
          Aetna - Total
           OCH                     $      33,617.55 $    121,807.40 $   155,424.95
           SLRH                    $       5,549.72 $     31,483.83 $    37,033.55
           Total                   $      39,167.27 $    153,291.23 $   192,458.50




DOCS_SF:99823.3 89566/002
       Case 2:18-bk-20151-ER                     Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                   Main Document    Page 9 of 18


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): STIPULATION BY AND AMONG THE
DEBTORS IN POSSESSION AND AETNA LIFE INSURANCE COMPANY REGARDING
PRESERVATION OF RIGHT TO RECOUP OR OFFSET AMOUNTS OWING TO AETNA LIFE
INSURANCE COMPANY will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 27, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 27, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 27, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA HAND DELIVERY
Honorable Ernest M. Robles
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 27, 2019              Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
         Case 2:18-bk-20151-ER                   Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 10 of 18



MAILING INFORMATION FOR CASE NO. 2:18-bk-20151-ER

1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Robert N Amkraut ramkraut@foxrothschild.com
        Kyra E Andrassy kandrassy@swelawfirm.com,
         csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Simon Aron saron@wrslawyers.com
        Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
        Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
        James Cornell Behrens jbehrens@milbank.com,
         gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milbank.co
         m;jbrewster@milbank.com;JWeber@milbank.com
        Ron Bender rb@lnbyb.com
        Bruce Bennett bbennett@jonesday.com
        Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
        Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
        Steven M Berman sberman@slk-law.com
        Alicia K Berry Alicia.Berry@doj.ca.gov
        Stephen F Biegenzahn efile@sfblaw.com
        Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
        Dustin P Branch branchd@ballardspahr.com,
         carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
        Michael D Breslauer mbreslauer@swsslaw.com,
         wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
        Chane Buck cbuck@jonesday.com
        Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
        Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
        Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
        Shirley Cho scho@pszjlaw.com
        Jacquelyn H Choi jchoi@swesq.com
        Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
        Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
        David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
        Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
        Brian L Davidoff bdavidoff@greenbergglusker.com,
         calendar@greenbergglusker.com;jking@greenbergglusker.com
        Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
        Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
        Andy J Epstein taxcpaesq@gmail.com
        Christine R Etheridge christine.etheridge@ikonfin.com
        M Douglas Flahaut flahaut.douglas@arentfox.com
        Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
        Case 2:18-bk-20151-ER                    Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 11 of 18


       Joseph D Frank jfrank@fgllp.com,
        mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
       William B Freeman william.freeman@kattenlaw.com,
        nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
       Paul R. Glassman pglassman@sycr.com
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Mary H Haas maryhaas@dwt.com,
        melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
       James A Hayes jhayes@jamesahayesaplc.com
       Michael S Held mheld@jw.com
       Lawrence J Hilton lhilton@onellp.com,
        lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@o
        nellp.com
       Robert M Hirsh Robert.Hirsh@arentfox.com
       Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
       Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
       Marsha A Houston mhouston@reedsmith.com
       Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
       John Mark Jennings johnmark.jennings@kutakrock.com
       Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
       Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
       Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
       Steven J Kahn skahn@pszyjw.com
       Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
       Jane Kim jkim@kellerbenvenutti.com
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Gary E Klausner gek@lnbyb.com
       Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
       Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
       Chris D. Kuhner c.kuhner@kornfieldlaw.com
       Darryl S Laddin bkrfilings@agg.com
       Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
       Richard A Lapping richard@lappinglegal.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       David E Lemke david.lemke@wallerlaw.com,
        chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
       Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
       Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
       Samuel R Maizel samuel.maizel@dentons.com,
        alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.
        howard@dentons.com;joan.mack@dentons.com
       Alvin Mar alvin.mar@usdoj.gov


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
        Case 2:18-bk-20151-ER                    Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 12 of 18


       Craig G Margulies Craig@MarguliesFaithlaw.com,
        Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com
       Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
       Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
       John A Moe john.moe@dentons.com,
        glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com
       Monserrat Morales mmorales@marguliesfaithlaw.com,
        Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
       Kevin H Morse kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com
       Marianne S Mortimer mmortimer@sycr.com, jrothstein@sycr.com
       Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
       Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
       Sheila Gropper Nelson shedoesbklaw@aol.com
       Mark A Neubauer mneubauer@carltonfields.com,
        mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carl
        tonfields.com;ecfla@carltonfields.com
       Nancy Newman nnewman@hansonbridgett.com,
        ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
       Bryan L Ngo bngo@fortislaw.com,
        BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitall
        aw.com
       Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
       Abigail V O'Brient avobrient@mintz.com,
        docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com
       John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
       Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
       Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
       Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
       Mark D Plevin mplevin@crowell.com, cromo@crowell.com
       David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
        inc.com;aguisinger@wedgewood-inc.com
       Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
       David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
       Christopher E Prince cprince@lesnickprince.com,
        jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com
       Lori L Purkey bareham@purkeyandassociates.com
       William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
       Jason M Reed Jason.Reed@Maslon.com
       Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
       J. Alexandra Rhim arhim@hrhlaw.com
       Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
       Lesley A Riis lriis@dpmclaw.com
       Debra Riley driley@allenmatkins.com
       Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
        Case 2:18-bk-20151-ER                    Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 13 of 18


       Julie H Rome-Banks julie@bindermalter.com
       Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
       Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
       Nathan A Schultz nschultz@foxrothschild.com
       William Schumacher wschumacher@jonesday.com
       Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
       Seth B Shapiro seth.shapiro@usdoj.gov
       Joseph Shickich jshickich@riddellwilliams.com
       Rosa A Shirley rshirley@nelsonhardiman.com,
        ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelso
        nhardiman.com
       Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
       Michael St James ecf@stjames-law.com
       Andrew Still astill@swlaw.com, kcollins@swlaw.com
       Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
       Sabrina L Streusand Streusand@slollp.com
       Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
       Gary F Torrell gft@vrmlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
       Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
       Kenneth K Wang kenneth.wang@doj.ca.gov,
        Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
       Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
       Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
       Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
       Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
       Michael S Winsten mike@winsten.com
       Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
       Neal L Wolf nwolf@hansonbridgett.com,
        calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
       Hatty K Yip hatty.yip@usdoj.gov
       Andrew J Ziaja aziaja@leonardcarder.com,
        sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
       Rose Zimmerman rzimmerman@dalycity.org

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

VIA MAIL

 Aetna Life Insurance Company                            Allen Matkins Leck Gamble Mallory & Natsis               Allscripts Healthcare LLC
 Attn: Paul Weller, Head of Provider                     LLP                                                      c/o Greg Bianchi
 Litigation                                              Debra A. Riley, Esq.                                     5995 Windward Pkwy
 1425 Union Meeting Rd.                                  One America Plaza                                        Alpharetta GA 30005-4184
 Mail Stop U23S                                          600 West Broadway, 27th Floor
 Blue Bell PA 19422                                      San Diego CA 92101-0903



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
       Case 2:18-bk-20151-ER                     Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 14 of 18


 Arnall Golden Gregory LLP                               Attorney General of California                           Attorney General of the United States
 Darryl S. Laddin                                        Xavier Becerra                                           U.S. Department of Justice
 171 17th Street NW, Suite 2100                          California Department of Justice                         950 Pennsylvania Avenue, NW
 Atlanta GA 30363-1031                                   1300 "I" Street                                          Washington DC 20530-0001
                                                         Sacramento CA 95814

 Baker & Hostetler LLP                                   Ballard Spahr LLP                                        Ballard Spahr LLP
 Lauren T. Attard                                        Attn: Dustin P. Branch, Esq.                             Brain D. Huben, Michael S. Meyers
 11601 Wilshire Boulevard, Suite 1400                    Nicholas M. Gross, Esq.                                  2029 Century Park East, Suite 800
 Los Angeles CA 90025-0509                               2029 Century Park East, Suite 800                        Los Angeles CA 90067-2909
                                                         Los Angeles CA 90067-2909

 Ballard Spahr LLP                                       Barnes & Thornburg LLP                                   Barnes & Thornburg LLP
 William P. Wassweiler, Esq. and Charles E.              David M. Powlen, Kevin G. Collins                        Paul J. Laurin
 Nelson, Esq.                                            1000 N. West St., Suite 1500                             2029 Century Park E, Suite 300
 2000 IDS Center                                         Wilmington DE 19801                                      Los Angeles CA 90067
 80 South Eighth Street
 Minneapolis MN 55402
 Bart Florence                                           BDO USA, LLP                                             Blakeley LLP
 1620 North Market Blvd                                  Laurence W. Golberg Director, Receivables                Scott E. Blakeley
 Sacramento CA 95834                                     Management                                               18500 Von Karman Avenue, Suite 530
                                                         4135 Mendenhall Oaks Parkway, Suite 140                  Irvine CA 92612
                                                         High Point NC 27265

 Bush Gottlieb, A Law Corporation                        California Department of Health Care                     California Nurses Association (CNA)
 Attn: Joseph A. Kohanski, David E. Ahdoot,              Services                                                 Attn: Kyrsten Skogstad, In-House Counsel;
 Kirk M. Prestegard                                      Jennifer Kent, Director                                  Nicole J. Daro, Esq, Legal Department
 801 North Brand Boulevard, Suite 950                    1501 Capitol Avenue, Suite 4510                          155 Grand Avenue
 Glendale CA 91203                                       Sacramento CA 95814                                      Oakland CA 94612

 California Secretary of State                           California State Board of Pharmacy                       Carlton Fields Jordan Burt, LLP
 1500 11th Street                                        1625 North Market Boulevard                              Mark Neubauer and Donald Kirk
 Sacramento CA 95814                                     Sacramento CA 95834                                      2000 Avenue of the Stars Suite 530N
                                                                                                                  Los Angeles CA 90067-4707



 Carlton Fields Jorden Burt PA                           City of Daly City                                        Dentons US LLP
 Donald R Kirk & John Ryan Yant                          Rose Zimmerman                                           Samuel R. Maizel, John A. Moe, II, Tania M.
 4221 W Boy Scout Blvd Ste 1000                          City Attorney's Office                                   Moyron
 Tampa FL 33607-5780                                     333 90th Street                                          601 South Figueroa Street, Suite 2500
                                                         Daly City CA 94015                                       Los Angeles CA 90017-5704

 Devaney Pate Morris & Cameron, LLP                      DLA Piper LLP (US)                                       DLA Piper LLP (US)
 c/o Lesley A. Riis                                      Eric D. Goldberg                                         Jade M. Williams
 402 W. Broadway, Suite 1300                             2000 Avenue of the Stars                                 444 W. Lake Street, Suite 900
 San Diego CA 92101                                      Suite 400 North Tower                                    Chicago IL 60606-0089
                                                         Los Angeles CA 90067-4704




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
       Case 2:18-bk-20151-ER                     Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 15 of 18


 Employment Development Dept.                            Engineers and Scientists of California                   Felderstein Fitzgerald
 722 Capitol Mall                                        IFPTE Local 20 AFL-CIO & CLC                             Willoughby & Pascuzzi Llp
 Sacramento CA 95814                                     Danielle Lucido Chief Counsel                            Paul J. Pascuzzi
                                                         810 Clay St                                              400 Capitol Mall, Suite 1750
                                                         Oakland CA 94607                                         Sacramento CA 95814

 Fox Rothschild LLP                                      Fox Rothschild LLP                                       Gibbons P.C.
 Attn: Michael A. Sweet, Nathan A. Schultz               Attn: Robert N. Amkraut, Esq                             Attn: David N. Crapo, Esq.
 345 California Street, Suite 2200                       1001 Fourth Ave. Suite 4500                              One Gateway Center
 San Francisco CA 94104                                  Seattle WA 98154                                         Newark NJ 07102-5310



 Greenberg Traurig, LLP                                  Hanson Bridgett LLP                                      Hunton Andrews Kurth LLP
 Michael R. Hogue                                        Neal L. Wolf                                             Kevin M. Eckhardt
 Four Embarcadero Center, Suite 3000                     425 Market Street, 26th Floor                            550 South Hope Street, Suite 2000
 San Francisco CA 94111                                  San Francisco CA 94105                                   Los Angeles CA 90071


 Internal Revenue Service                                Internal Revenue Service                                 Internal Revenue Service
 Attn Susanne Larson                                     Centralized Insolvency Operation                         Centralized Insolvency Operation
 31 Hopkins Plz Rm 1150                                  P.O. Box 7346                                            2970 Market St
 Baltimore MD 21201                                      Philadelphia PA 19101-7346                               Philadelphia PA 19104



 Internal Revenue Service                                Internal Revenue Service                                 Iris Lara
 300 North Los Angeles Street                            600 Arch Street                                          c/o Trisha Monesi
 Los Angeles CA 90012                                    Philadelphia PA 19101                                    1875 Century Park East, Suite 100
                                                                                                                  Los Angeles CA 90067



 JD Thompson Law                                         Jones Day                                                KCC
 c/o Judy D. Thompson, Esq.                              Bruce Bennett                                            Andres A. Estrada
 PO Box 33127                                            555 South Flower Street                                  2335 Alaska Ave
 Charlotte NC 28233                                      Fiftieth Floor                                           El Segundo CA 90245
                                                         Los Angeles CA 90071

 Keller & Benvenutti LLP                                 Keller & Benvenutti LLP                                  Kornfield, Nyberg, Bendes,
 Attn: Jane Kim                                          Attn: Peter J. Benvenutti, Jane Kim                      Kuhner & Little, PC
 650 California Street, Suite 1900                       650 California Street, Suite 1900                        Chris D. Kuhner, Esq.
 San Francisco CA 94108                                  San Francisco CA 94108                                   1970 Broadway, Suite 600
                                                                                                                  Oakland CA 94612

 Kutak Rock LLP                                          Law Office of Florice Hoffman. L.C.                      Leonard Carder, LLP
 Lisa M. Peters                                          Florice Hoffman                                          Shawn C. Groff, Mollie Simons,
 1650 Farnam St                                          8502 E. Chapman Avenue, Suite 353                        Andrew J. Ziaja
 Omaha NE 68102                                          Orange CA 92869                                          1330 Broadway, Ste 1450
                                                                                                                  Oakland CA 94612




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
       Case 2:18-bk-20151-ER                     Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 16 of 18


 Loeb & Loeb LLP                                         Lord, Abbett & Co LLC                                    Los Angeles County Tax Collector
 Lance N. Jurich, Esq                                    Robert Gerber                                            PO Box 54110
 10100 Santa Monica Blvd., Suite 2200                                                                             Los Angeles CA 90054-0110
 Los Angeles CA 90067-4120


 Maslon LLP                                              McDermott Will & Emery                                   McDermott Will & Emery
 Clark T Whitmore                                        Jason D. Strabo; James F. Owens                          William Smith Nathan Coco Megan
 3300 Wells Fargo Center                                 2049 Century Park East, 38th Floor                       Preusker
 90 South Seventh Street                                 Los Angeles CA 90067-3218                                444 West Lake St., Suite 4000
 Minneapolis MN 55402                                                                                             Chicago IL 60606-0029

 McDermott Will & Emery LLP                              McDermott Will & Emery LLP                               Medline Industries, Inc.
 Gregory R. Jones                                        James Kapp                                               Shane Reed
 2049 Century Park East, Suite 3800                      444 West Lake Street, Suite 4000                         Three Lakes Drive
 Los Angeles CA 90067-3218                               Chicago IL 60606-0029                                    Northfield IL 60093



 Milbank, Tweed, Hadley & McCloy LLP                     Mintz Levin Cohn Ferris Glovsky and                      Mintz Levin Cohn Ferris Glovsky and
 Gregory A. Bray Mark Shinderman & James                 Popeo, P.C.                                              Popeo, P.C.
 C. Behrens                                              Attn: Daniel Bleck / Leonard Weiser-Varon                Attn: Paul J. Ricotta
 2029 Century Park East, 33rd Floor                      One Financial Center                                     666 Third Avenue
 Los Angeles CA 90067                                    Boston MA 02111                                          New York NY 10017

 NantWorks, LLC and Nant Capital, LLC                    Office of the Attorney General                           Office of the Attorney General
 Charles Kim                                             Alicia Berry, Deputy Attorney General                    Consumer Law Section
 9920 Jefferson Boulevard                                300 South Spring Street, Suite 1702                      Attn Bankruptcy Notices
 Culver City CA 90232                                    Los Angeles CA 90013                                     455 Golden Gate Ave., Suite 11000
                                                                                                                  San Francisco CA 94102

 Office of the Attorney General                          Office of the California Attorney General                Office of the California Attorney General
 Wendi A. Horwitz, Deputy Attorney General               Department of Justice                                    Department of Justice
 Department of Justice                                   Kenneth Wang                                             Jennifer Kim
 Office of the Attorney General                          300 South Spring Street                                  300 South Spring Street, Floor 9
 300 South Spring Street, Suite 1702                     Los Angeles CA 90013                                     Los Angeles CA 90013
 Los Angeles CA 90013
 Pension Benefit Guaranty Corporation                    Perkins Coie LLP                                         Purkey & Associates, P.L.C.
 ("PBGC")                                                Schuyler G. Carroll                                      c/o Lori L. Purkey, Esq
 Attn: Michael Strollo and Emily Lesniewski              30 Rockefeller Plaza, 22nd Floor                         5050 Cascade Road, SE, Suite A
 1200 K Street, NW                                       New York NY 10112-0085                                   Grand Rapids MI 49546
 Washington DC 20005

 Randick O'Dea & Tooliatos, LLP                          RCB Equities #1 LLC                                      Reed Smith LLP
 Phillip G. Vermont                                      Brian Dror / Zvi Ryzman                                  Marsha A. Houston,Christopher O. Rivas
 5000 Hopyard Road                                       5967 West 3rd Street, Suite 102                          355 South Grand Avenue, Suite 2900
 Suite 225                                               Los Angeles CA 90036                                     Los Angeles CA 90071-1514
 Pleasanton CA 94588




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
       Case 2:18-bk-20151-ER                     Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 17 of 18


 Resolution Law Firm P. C.                               Rimon, P.C.                                              Rosemawr Municipal Partners Fund LP,
 Sheila Gropper Nelson, Esq.                             Phillip K. Wang, Esq.                                    Rosemawr Capital II LP, RMA Capital
 50 Osgood Place, 5th Fl.                                One Embarcadero Center, Suite 400                        Partners LP, Greg Shlionsky Julie Morrone
 San Francisco CA 94133                                  San Francisco CA 94111                                   Elyse Levesque
                                                                                                                  810 Seventh Avenue, 27th Floor
                                                                                                                  New York NY 10019
 Securities & Exchange Commission                        Securities and Exchange Commission                       SEIU United Healthcare Workers West
 Secretary of the Treasury                               200 Vesey Street, #400                                   Attn: David Miller
 100 F St NE                                             New York NY 10281                                        560 Thomas L Berkeley Way
 Washington DC 20549                                                                                              Oakland CA 94612-1602



 Serlin & Whiteford, LLP                                 Shumaker, Loop, & Kendrick, LLP                          Sodexo Operations, LLC, a Delaware
 Mark A. Serlin, Esq.                                    Steven M. Berman                                         Limited Liability Company Sodexo CTM LLC
 701 E Street                                            101 E. Kennedy Blvd., Suite 2800                         Attn: Brad Hamman
 Sacramento CA 95814                                     Tampa FL 33602                                           2301 Maitland Center Pkwy Ste 350
                                                                                                                  Maitland FL 32751-7417

 St. James Law, P.C.                                     State of California Board of Equalization                State of California Board of Equalization
 Michael St. James, Esq.                                 Account Information Group, MIC: 29                       Executive Director
 22 Battery Street, Suite 888                            P.O. Box 942879                                          450 N Street, MIC: 73
 San Francisco CA 94111                                  Sacramento CA 94279-0029                                 Sacramento CA 95814-0073



 State of California Board of Equalization               State of California Employment                           State of California Franchise Tax Board
 Special Operations Bankruptcy                           Development Department                                   Franchise Tax Board Bankruptcy Section
 Team MIC: 74                                            Bankruptcy Group MIC 92E                                 MS: A-340
 P.O. Box 942879                                         P. O. Box 826880                                         P. O. Box 2952
 Sacramento CA 94279-0074                                Sacramento CA 94280-0001                                 Sacramento CA 95812-2952

 State of California Franchise Tax Board                 State of California Franchise Tax Board                  Stradling Yocca Carlson & Rauth, P.C.
 Franchise Tax Board Chief Counsel                       300 South Spring Street, #5704                           Attn: Marianne S. Mortimer; Paul R.
 c/o General Counsel Section                             Los Angeles CA 90013                                     Glassman; Jeremy H. Rothstein
 P.O. Box 1720                                                                                                    100 Wilshire Boulevard, 4th Floor
 MS: A-260                                                                                                        Santa Monica CA 90401
 Rancho Cordova CA 95741-1720
 Stradling Yocca Carlson & Rauth, P.C.                   Streusand, Landon, Ozburn & Lemmon, LLP                  The Vanguard Group, Inc.
 Paul R. Glassman, Esq. and Jeremy H.                    Sabrina L. Streusand                                     Robert Auwaerter
 Rothstein, Esq                                          1801 S. Mopac Expressway, Suite 320
 100 Wilshire Boulevard, 4th Floor                       Austin TX 78746
 Santa Monica CA 90401

 Theodora Oringher PC                                    Trodella & Lapping LLP                                   U.S. Department of Health & Human
 Scott Schoelffel, Eric J. Fromme, Adam G                Richard A. Lapping                                       Services
 Wentland                                                540 Pacific Avenue                                       Alex M. Azar II, Secretary
 535 Anton Boulevard, 9th Floor                          San Francisco CA 94133                                   200 Independence Avenue, S.W.
 Costa Mesa CA 92626-7109                                                                                         Washington DC 20201




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
       Case 2:18-bk-20151-ER                     Doc 1655 Filed 02/27/19 Entered 02/27/19 15:14:27                                       Desc
                                                  Main Document    Page 18 of 18


 U.S. Department of Health and Human                     U.S. Department of Justice, Civil Division               U.S. Securities and Exchange Commission
 Services Angela M. Belgrove, Assistant                  Seth B Shapiro                                           Attn: Bankruptcy Counsel
 Regional Counsel                                        1100 L Street, N.W., Room 7114, 7th Floor                444 South Flower Street, Suite 900
 Office of the General Counsel, Region IX                Washington DC 20005                                      Los Angeles CA 90071-9591
 90 7th Street, Suite 4-500
 San Francisco CA 94103-6705
 UMB Bank, N.A.                                          United States Attorney’s Office                          United States Attorneys Office
 Attn.: Virginia Anne Housum, Senior VP                  Federal Building                                         Central District of California
 UMB Financial Corporation                               Room 7516                                                312 North Spring Street
 120 Sixth Street South, Suite 1400                      300 North Los Angeles Street                             Suite 1200
 Minneapolis MN 55402                                    Los Angeles CA 90012                                     Los Angeles CA 90012

 United States Attorneys Office                          United States Attorneys Office                           United States Department of Justice
 Northern District of California                         Northern District of California                          Ben Franklin Station
 Federal Courthouse                                      150 Almaden Boulevard, Suite 900                         P. O. Box 683
 450 Golden Gate Avenue                                  San Jose CA 95113                                        Washington DC 20044
 San Francisco CA 94102

 United States Trustee                                   US Bank NA                                               USBC Central District of California
 Hatty K Yip                                             Sandra Spivey, VP                                        Ernest M. Robles
 Office of the UST/DOJ                                   Nevada Financial Center                                  Edward R. Roybal Federal Bldg.
 915 Wilshire Blvd., Suite 1850                          2300 W. Sahara Ste 200                                   255 East Temple Street, Suite 1560
 Los Angeles CA 90017                                    Las Vegas NV 89102                                       Los Angeles CA 90012

 Van Eck Associates Corporation                          Waller Lansden Dortch & Davis, LLP                       Weinberg Roger & Rosenfeld
 Charles Cameron                                         David E. Lemke, Melissa W. Jones                         c/o Emily P. Rich
                                                         511 Union Street, Ste 2700                               1001 Marina Village Parkway, Suite 200
                                                         Nashville TN 37219                                       Alameda CA 94501-1091



 Wells Fargo Bank, N.A.                                  Wells Fargo Bank, N.A.                                   Workday, Inc.
 Jeffrey K. Carlson or Current Officer                   Mark V Birkholz;Corbin Connell                           John Elrod;Ann Sandor
 608 Second Avenue South                                 600 4th St. 6th Floor                                    6110 Stoneridge Mall Road
 Minneapolis MN 55402                                    MAC N9300-060                                            Pleasanton CA 94588
                                                         Minneapolis MN 55415

 Jeffrey C. Krause
 Gibson Dunn & Crutcher LLP
 333 S. Grand Ave.
 Los Angeles, CA 90071-3197




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:319406.2 89566/002
